Citation Nr: 0909927	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-31 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to July 28, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 
1986.  The Veteran also had service in the Alabama Army 
National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO) in connection with the current claim.  The 
hearing was scheduled and subsequently held in July 2005.  
The Veteran testified at that time and the hearing transcript 
is of record.  The Veteran also requested a video-conference 
hearing with the Board.  The hearing was scheduled and 
subsequently held in November 2007.  The Veteran testified 
before the undersigned Veterans Law Judge (VLJ), and the 
record was left open for a period of 60 days at that time.  
The hearing transcript is of record.  

The Board previously remanded the Veteran's claim in February 
2008 for additional evidentiary development.  At that time, 
the Board also observed that the Veteran raised the issue of 
service connection for a bilateral foot condition in a 
statement dated June 2005.  This issue was referred to the RO 
for any appropriate action.  To date, the RO has taken no 
action on this claim and the Board again refers the bilateral 
foot claim to the RO for appropriate action.
 
The Veteran's increased rating claim for bilateral hearing 
loss is now before the Board for final appellate 
consideration.  



FINDINGS OF FACT

1.  Prior to December 14, 2007, the Veteran's average 
puretone hearing loss and speech recognition scores using the 
Maryland CNC word lists did not rise to the level of a 
compensable disability evaluation for a bilateral hearing 
loss disability as contemplated by VA regulations.  

2.  The Veteran's average puretone hearing loss at the time 
of a December 14, 2007 private audiological evaluation was 64 
decibels in the right ear and 50 decibels in the left ear.  
Speech recognition scores were 76 percent in the right ear 
and 76 percent in the left ear.

3. From December 14, 2007,  the Veteran's average puretone 
hearing loss and speech recognition scores using the Maryland 
CNC word lists did not rise to the level of a disability 
evaluation in excess of 10 percent for a bilateral hearing 
loss disability as contemplated by VA regulations.  

4.  The Veteran's bilateral hearing loss disability has not 
been shown to produce an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization sufficient 
to render impractical the application of the regular 
schedular rating standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability are not met at any period of time 
covered by this appeal prior to December 14, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).

2.  Resolving all doubt in the Veteran's favor, the criteria 
for a 10 percent evaluation, but not higher, for a bilateral 
hearing loss disability are met, effective December 14, 2007.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).
3.  The criteria for an evaluation in excess of 10 percent 
for a bilateral hearing loss disability are not met for any 
period of time covered by this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the condition of his service-
connected bilateral hearing loss disability has worsened and 
that this decline warrants a higher disability evaluation.  
The Veteran was originally granted service connection for 
bilateral hearing loss in a rating decision dated December 
2002.  The RO evaluated the veteran's bilateral hearing loss 
disability as a non-compensable disability, effective 
November 30, 2000.

The Veteran submitted the current claim for an increased 
rating in March 2003.  The RO continued the Veteran's non-
compensable disability evaluation in the July 2003 rating 
decision currently on appeal.  The Veteran's claim was 
remanded in February 2008 for additional evidentiary 
development.  In July 2008, the RO increased the Veteran's 
disability evaluation to 10 percent, effective July 28, 2008.  
The Veteran timely perfected this appeal.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability therefrom and coordination of rating with 
impairment of function will be expected in all instances.  38 
C.F.R. § 4.21 (2008).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Based upon 
the guidance of the Court in Hart, the Board has considered 
whether staged ratings are appropriate in this instance.  
Staged ratings are applicable in this case as will be 
explained in greater detail below.  

Disability evaluation for hearing impairment is derived from 
the mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The provisions of 38 C.F.R. § 4.85 establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.85(h) are used to calculate the 
rating assigned.  Table VIa is used to assign a rating based 
on puretone average alone when the examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2008).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Table VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  See 38 C.F.R. § 4.85(d).

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 provides that:

(a) When the puretone threshold at each 
of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or VIa, whichever 
results in the higher numeral.  Each 
ear will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or VIa, 
whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The first pertinent post-service evidence of record is dated 
March 2002.  The Veteran was afforded a VA Compensation and 
Pension (C&P) examination at that time.  Puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
60
40
LEFT
35
50
50
45
35

The average puretone hearing loss at that time was 51 
decibels in the right ear and 45 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 86 percent in the right ear and 86 percent in the left 
ear.  The impression was mild to moderately severe 
sensorineural hearing loss bilaterally with "good" word 
recognition ability.

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds for the right ear demonstrated during the 
March 2002 VA examination correspond to category II, and the 
scores for the left ear correspond to category II.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for a non-compensable disability rating.  Additionally, an 
exceptional pattern of hearing loss, which would warrant 
evaluation under 38 C.F.R. § 4.86, is not shown.  

The Veteran was afforded another VA C&P examination in June 
2003.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
60
40
LEFT
35
50
50
45
35

The average puretone hearing loss at that time was 53 
decibels in the right ear and 45 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 86 percent in the right ear and 86 percent in the left 
ear.  The impression was mild to moderately severe 
sensorineural hearing loss bilaterally with "good" word 
recognition ability.
 
Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds for the right ear demonstrated during the 
June 2003 VA examination correspond to category II, and the 
scores for the left ear correspond to category II.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for a non-compensable disability rating.  Additionally, an 
exceptional pattern of hearing loss, which would warrant 
evaluation under 38 C.F.R. § 4.86, is not shown.  

The Veteran testified before a DRO in July 2005 that he was a 
law enforcement patrol officer at one time, but that his 
hearing loss forced him to change jobs after he was unable to 
hear the radio.  The Veteran stated that he still worked in 
law enforcement, but that his main duties now involved 
clerical work, rather than patrol work.  The Veteran also 
testified that he avoided social situations and conversing 
with others.  The Veteran further indicated that he wore 
hearing aids obtained from VA.

The Veteran was afforded another VA C&P examination in 
February 2006.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
60
45
LEFT
40
55
55
50
45

The average puretone hearing loss at that time was 55 
decibels in the right ear and 51 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 86 percent in the right ear and 84 percent in the left 
ear.  The impression was mild to moderately severe 
sensorineural hearing loss bilaterally.
 
Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds for the right ear demonstrated during the 
February 2006 VA examination correspond to category II, and 
the scores for the left ear correspond to category II.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for a non-compensable disability rating.  Additionally, an 
exceptional pattern of hearing loss, which would warrant 
evaluation under 38 C.F.R. § 4.86, is not shown.

The Veteran testified before the undersigned VLJ in November 
2007.  The Veteran testified at that time that his hearing 
had gotten worse since his last examination.  In particular, 
the Veteran indicated that he had a difficult time 
understanding conversational speech.  According to the 
Veteran, this limitation was noteworthy because as a student, 
he required the assistance of another person to take notes or 
understand concepts discussed during class.  The Veteran 
attended school in an effort to "try to do something 
different."  The Veteran also stated that he experienced 
difficulty understanding conversational speech unless he was 
less than five feet from the speaker.

Professionally, the Veteran indicated that his bilateral 
hearing loss caused him to give up his career as a patrol 
officer in 2003.  The Veteran acknowledged that he still 
worked in law enforcement on a part-time basis, but that he 
worked in a "controlled environment" with little 
interaction with people.  The Veteran indicated that his 
fiancée served as his "interpreter" in most situations.  

Following the hearing, the Veteran submitted additional 
evidence with a waiver of RO jurisdiction.  Included in this 
evidence were results of a private hearing examination 
conducted by Premier Medical Audiology in December 2007.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
65
75
70
45
LEFT
35
60
55
50
35
  
The average puretone hearing loss at that time was 64 
decibels in the right ear and 50 decibels in the left ear.  
Speech recognition scores were 76 percent in the right ear 
and 76 percent in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds for the right ear demonstrated during the 
December 2007 private audiological examination correspond to 
category IV, and the scores for the left ear correspond to 
category IV.  The intersection point for these categories 
under Table VII shows that the Veteran's bilateral hearing 
loss meets the criteria for a 10 percent evaluation.  
However, an exceptional pattern of hearing loss, which would 
warrant evaluation under 38 C.F.R. § 4.86, is not shown.  

While it is not clear whether this examination comports with 
authorized VA audiological examination requirements codified 
in 38 C.F.R. § 4.85(a), the Board will resolve all doubt in 
that regard in the Veteran's favor.  The test results do 
indicate that there was a compensable increase in severity in 
the Veteran's condition at that time and, accordingly, the 
Board finds that a 10 percent evaluation, but not higher, is 
warranted for bilateral hearing loss, effective December 14, 
2007.

The Veteran also submitted a copy of a letter dated June 2007 
which was originally sent to the Dean of Special Student 
Services at the University of South Alabama.  The Veteran 
indicated in the letter that he failed an introductory 
Spanish class because he had difficulty hearing classroom 
instructions.  Consequently, the Veteran stated that he was 
unable to successfully complete oral examinations.    

The Veteran was afforded a VA outpatient audiological 
examination in February 2008.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
70
50
LEFT
40
50
55
55
45

The average puretone hearing loss at that time was 63 
decibels in the right ear and 51 decibels in the left ear.  
Speech recognition scores were 76 percent in the right ear 
and 76 percent in the left ear.  
 
Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds for the right ear demonstrated during the 
February 2008 VA outpatient examination correspond to 
category IV, and the scores for the left ear correspond to 
category IV.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned 10 percent 
rating.  However, an exceptional pattern of hearing loss, 
which would warrant evaluation under 38 C.F.R. § 4.86, is not 
shown.  

The Veteran also submitted numerous lay statements in support 
of the current claim dated May 2008.  The authors of these 
statements included a friend and three former fellow service 
members who attested to the fact that the Veteran's bilateral 
hearing loss disability had gotten progressively worse over 
the years.

The Veteran was afforded another VA C&P examination in July 
2008.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
70
50
LEFT
40
60
55
55
45

The average puretone hearing loss at that time was 63 
decibels in the right ear and 54 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 82 percent in the right ear and 80 percent in the left 
ear.  

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds for the right ear demonstrated during the 
July 2008 VA examination correspond to category IV, and the 
scores for the left ear correspond to category IV.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the currently assigned 10 percent rating.  Additionally, 
an exceptional pattern of hearing loss, which would warrant 
evaluation under 38 C.F.R. § 4.86, is not shown.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence does not support a compensable 
disability evaluation for a bilateral hearing loss disability 
at any time period covered by this appeal prior to December 
14, 2007.  Resolving all doubt in the Veteran's favor, the 
preponderance of the evidence shows that the Veteran is 
entitled to a 10 percent evaluation for a bilateral hearing 
loss disability, but not higher, effective December 14, 2007.  
The Veteran is not, however, entitled to an evaluation in 
excess of 10 percent for a bilateral hearing loss disability 
at any time period covered by this appeal.  See Lendenmann, 
supra.

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected hearing 
loss disability are unusual or exceptional to demonstrate 
that the rating schedule is inadequate for determining the 
proper level of disability.  The Board acknowledges that the 
Veteran testified in November 2007 before the undersigned VLJ 
that his bilateral hearing loss caused him to give up his 
career as a patrol officer in 2003.  The veteran acknowledged 
that he still worked in law enforcement on a part-time basis, 
but that he worked in a "controlled environment" with 
little interaction with people.  However, there is no 
evidence of record, aside from the Veteran's own statements, 
that the change in his work duties and responsibilities or 
the decision to work part-time was the result of his service-
connected bilateral hearing loss disability.  The Veteran was 
advised to submit statements from employers in support of his 
claim, but did not do so.  Regardless, as there is no 
indication in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case.  
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 237 
(1996).

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the Court noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing loss 
disability was somehow defective, the Veteran bears the 
burden of demonstrating any prejudice caused by a deficiency 
in the examination.

In this case, the February and July 2008 VA examinations were 
conducted after the examination worksheets were revised to 
include discussion of the effects of a hearing loss 
disability on occupational functioning and daily life.  The 
Veteran stated in July 2008 that he had difficulty gathering, 
comprehending, and responding appropriately in conversational 
situations.  Thus, the examination report did include 
information concerning how the Veteran's hearing loss 
affected his daily functioning.  However, the evidence does 
not show that the Veteran's difficulty understanding 
conversational speech has resulted in marked interference 
with employment or activities of daily life.   

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For an increased compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from non-compensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-4.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In March 2004, the Veteran received VCAA notice after the 
initial AOJ decision in this matter.  The Veteran was advised 
at that time to submit evidence showing that his service-
connected bilateral hearing loss disability had "gotten 
worse."  The Veteran received additional notice pursuant to 
the Court's decisions in Dingess/Hartman and Vazquez-Flores 
following the initial unfavorable decision on the claim by 
the AOJ.  In March 2006, the Veteran was provided notice of 
the type of information and evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  

In May and June 2008, following the Board's February 2008 
remand, the Veteran was advised to submit evidence showing 
that his service-connected bilateral hearing loss disability 
had increased in severity.  He was also encouraged to submit 
evidence showing the impact of the service-connected hearing 
loss disability on his employment and activities of daily 
living.  

For example, the Veteran was encouraged to submit a statement 
from a doctor that contained physical and clinical findings, 
results of laboratory tests or x-rays, statements from other 
individuals who were able to describe from personal knowledge 
and observations the way in which the Veteran's disability 
became worse, recent Social Security determinations, VA or 
private treatment records which documented ongoing treatment 
for his disability, statements from employers about job 
performance, lost time, or other information regarding how 
the disability affected his ability to work, and any other 
evidence showing "exceptional circumstances" related to the 
Veteran's disability.  The Veteran was also notified that 
specific test or measurement results would be considered when 
assigning a disability rating.

Although these notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in August 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the Veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Board acknowledges in this case that some of the 
Veteran's service treatment records were unavailable for 
review and presumed to be missing.  See July 2007 VA 
Memorandum.  The Veteran was notified of this issue that same 
month and informed of the measures VA took in its efforts to 
locate and obtain his records.  The Veteran was also 
requested to submit any records in his possession, including 
but not limited to statements from military medical 
personnel, "buddy" statements from fellow service members, 
state or local accident and police reports, employment 
physical examinations, medical evidence from private 
hospitals or physicians, insurance examinations, pharmacy 
records, and letters and/or photographs taken during service.  

The Board also notes that it requested a new copy of the 
Veteran's February 2006 VA C&P examination report in the 
February 2008 remand order because the report was difficult 
to read.  The Board erroneously omitted this request from the 
numbered action paragraphs at the bottom of the remand order, 
and a new copy of the February 2006 VA C&P examination report 
was not included in the post-remand information received by 
the Board.  However, the Board finds that the Veteran was not 
prejudiced by this omission.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  A copy of the February 2006 VA C&P 
examination report was included in the Veteran's claims file 
and considered as part of this claim.  The Board's request 
was not meant to supplement the record with evidence that was 
incomplete or missing, but rather it was intended to 
facilitate the adjudicator's expeditious review of the claims 
file.  

The Veteran's post-service treatment records have been 
obtained.  The Veteran was also afforded multiple VA 
examinations in this case.  Accordingly, the Board finds that 
VA has complied, to the extent required, with the duty-to- 
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e). 
 

ORDER

Entitlement to a compensable rating for bilateral hearing 
loss prior to December 14, 2007 is denied.

Effective December 14, 2007, entitlement to a 10 percent 
evaluation for bilateral hearing loss, but not higher, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied for any period of time 
covered by this appeal.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


